Citation Nr: 0624838	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain, 
including as due to an undiagnosed illness. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1963, February 1981 to February 1982, December 1990 to April 
1991, and from February 2003 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim for service connection for joint pain, 
including as due to an undiagnosed illness was first 
considered and denied by the RO in an April 1996 rating 
decision.  February 1997 and May 1997 rating decisions 
confirmed the denial of this claim.  The veteran did not 
timely appeal any of those determinations.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) (if a notice of disagreement (NOD) is 
not filed within one year of notice of the RO's decision, 
the RO's determination becomes final and binding based on the 
evidence then of record).  See also 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302 (2005), etc.

Since there were prior, unappealed decisions in April 1996, 
February 1997, and May 1997, denying the veteran's claim for 
service connection for joint pain, including as due to an 
undiagnosed illness, there must be new and material evidence 
received since those decisions to reopen this claim.  See 
38 C.F.R. § 3.156(a) (2005).  This is the threshold 
preliminary determination concerning this claim because, in 
turn, it affects the Board's jurisdiction to reach the 
underlying claim to adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
See also, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If 
the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant, as further analysis, beyond 
the evaluation of whether the evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

In May 2005, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of that proceeding is 
of record.  At that time, he withdrew appeal of his claims 
for service connection for bilateral hearing loss and 
hyper/hypolipidemia.  As such, the Board will confine its 
consideration to the issues as set forth on the title page.

Further development is required before the Board 
can adjudicate the veteran's claims.  So his claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

First, a preliminary review of the claims file does not 
indicate the appellant was properly advised of the changes 
brought about by the VCAA, as it applies to his petition to 
reopen his claim for service connection for joint pain, 
including as due to an undiagnosed illness.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  The Board realizes he was 
provided a VCAA letter in September 2003, but it contained 
some critical misinformation.  Specifically, the letter 
erroneously indicated that evidence is not new and material 
unless it changes the outcome (conclusion) of the prior 
adjudication.  But in Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Nevertheless, the RO does not appear to have 
used this incorrect change-of-outcome standard when 
subsequently adjudicating the petition to reopen in the 
January 2004 rating decision at issue.  

Moreover, the revised version of 38 C.F.R. § 3.156(a), 
effective for claims to reopen filed on or after August 29, 
2001, that must be considered in the appeal at hand, holds 
that new evidence is existing evidence not previously 
submitted to agency decision-makers.  Material evidence is 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to a fact, not 
previously established, which is necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).  
If all of these tests are satisfied, the claim must be 
reopened.  See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  

Further, in Kent v. Nicolson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") established 
significant new requirements with respect to the content of 
Veterans Claims Assistance Act of 2000 (VCAA) notice for 
reopening a claim.  The Court held, among other things, that 
in the context of a claim to reopen, the VCAA requires that 
VA look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Hence, the Court held that in a claim 
to reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Such 
notice has not yet been provided to the veteran.  Rather, the 
record must show that the veteran was provided pertinent 
notice under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005) 
which describes, "what evidence is necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial." Kent, supra.  In this case, there is no evidence 
that the RO looked at the bases for the denial in the prior 
April 1996, and subsequent, 1997 RO decisions and then 
provided the veteran a specifically tailored notice which 
addressed the April 1996, and subsequent 1997 decisions.  
That is, the April 1996 decision found no evidence of joint 
pain in service and no objective indications of undiagnosed 
illness manifested in Southwest Asia or to a compensable 
degree within two years of leaving that area.  Thus, evidence 
that showed evidence of joint pain in service, or objective 
indications of undiagnosed illness within two years of the 
veteran's leaving Southwest Asia, would constitute new and 
material evidence.  Accordingly, further development is 
required.  The Board believes the RO (AMC, actually) must 
issue another notice letter to the veteran letter explaining 
the correct legal standard for reopening a previously denied 
claim.    

Second, regarding the veteran's claims for service connection 
for hypertension, a low back disorder, and varicose veins, 
during the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Third, the veteran testified at his May 2005 hearing that he 
received treatment for his hypertension and low back disorder 
at the Sundance Medical Center in Henderson, Nevada, since 
2000.  However, the veteran did not request that the RO 
obtain his treatment records, and as a result this additional 
evidence has not yet been associated with his claims file for 
consideration in his appeal.

Fourth, a review of the claims file shows that the RO 
obtained some of the veteran's treatment records from the 
VA Medical Center (VAMC) in Henderson, Nevada, dated from 
October 2004 to April 2005.  But it is unclear whether 
additional, even more recent, records need to be obtained.  
In written statements and his testimony at his hearings, the 
veteran indicated that he received treatment for his claimed 
disorders at the VAMC every six months.  As such, it is 
reasonable to assume that the veteran has sought treatment 
since his hearing.  Hence, there appear to be some pertinent 
medical records that are not yet associated with the claims 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record suggests 
that additional VA medical evidence might be available that 
is not before the Board at this time.

Fifth, while the Board realizes the veteran underwent VA 
examinations in October 2003 concerning his claims for 
service connection for hypertension and varicose veins, the 
VA examiners did not provide an opinion as to whether these 
disorders were causally or etiologically related to his 
military service.  In addition, the veteran has not yet been 
afforded an opportunity for a VA examination in order to 
determine the etiology of his low back disorder.  In this 
regard, the Board notes that the veteran was treated for 
hypertension and varicose vein during his December 1990 to 
April 1991 period of service.  The relevant records noted a 
history of undergoing treatment in 1982 or 1983 for varicose 
veins and that the veteran had begun treatment for high blood 
pressure for approximately 9 months before his period of 
service began.  On a September 2002 service examination 
report, the veteran reported having joint pain and, on a 2003 
service examination report, he complained of intermittent low 
back pain since 1991 and hypertension since 1983.  At his 
October 2003 VA examinations, the veteran was diagnosed with 
varicose veins and essential hypertension.  The VA examiner 
also noted that the veteran complained of back pain.  VA 
medical records, dated from October 2004 to April 2005, show 
diagnoses of degenerative disc disease and hypertension. 

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
low back disorder, varicose veins, or hypertension preexisted 
the appellant's entry into active military service in January 
1963 (or February 1981, December 1990, or February 2003) and 
was not aggravated by service.

As such, the veteran should undergo VA examinations to 
determine the etiology of any hypertension, varicose veins, 
and low back disorder, found to be present.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following actions:

1.	Considering Kent v. 
Nicholson, and Dingess v. 
Nicholson, supra, the RO is 
to provide the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that 
includes an explanation as 
to the specific information 
or specific evidence needed 
to reopen the claim for 
service connection for joint 
pain, including as due to an 
undiagnosed illness, based 
on new and material evidence 
in light of the April 1996 
and 1997 rating decisions.  
The veteran must also be 
notified of the evidence and 
information necessary to 
reopen the claim, (i.e., 
describes what new and 
material evidence is under 
the standard in effect 
following the regulatory 
changes concerning 38 C.F.R. 
§ 3.156 made effective on 
August 29, 2001).  In light 
of Dingess, supra, the RO 
should also provide notice 
as to how a disability 
rating and an effective date 
for the claim on appeal 
would be assigned, regarding 
the claims for service 
connection for a low back 
disorder, hypertension, and 
varicose veins.  

2.	The RO should obtain any 
necessary authorization from 
the veteran and then obtain 
his medical records from the 
Sundance Medical Center, for 
the period from 2000 to the 
present.

3.	The RO should obtain the 
veteran's medical records 
from the VAMC in Henderson, 
Nevada, for the period from 
June 2005 to the present.  
If these records are 
unavailable, that should be 
documented in the file.

4.	The RO should schedule the 
veteran for appropriate VA 
examinations, e.g., 
vascular, orthopedic, 
cardiology, internal 
medicine, to determine the 
etiology any varicose veins, 
low back disorder, and 
hypertension found to be 
present.  All indicated 
tests and studies should be 
conducted and all clinical 
findings reported in detail.  
The veteran's medical 
records should be made 
available to the examiner(s) 
prior to the examination(s) 
and the examination 
report(s) should indicate if 
the records were reviewed.

a.	Varicose veins: Prior to the 
examination, the examiner 
should review the claims 
folders, including the 
appellant's service medical 
records for each of his four 
periods of active duty (from 
January to July 1963, 
February 1981 to February 
1982, December 1990 to April 
1991, and from February to 
June 2003), including the 
1981-1982, 1990-1991, and 
2003 service medical 
records.  The examiner is 
requested to address the 
following matters:

i.	Does the appellant 
currently have a 
disorder manifested by 
varicose veins, or 
other chronic venous 
disability (or 
disabilities)?

ii.	If he has such a 
disability (or 
disabilities), does it 
represent a disease 
process or the 
residuals of an injury?

iii.	Taking into 
consideration the 
evidence incorporated 
in the service medical 
records (including the 
1981-1982, 1990-1991, 
and 2003 service 
medical records and 
October 2003 VA 
examination report), 
when was the disability 
(or disabilities) 
incurred?

iv.	If any disability was 
incurred before January 
1963 (or before 
February 1981, December 
1990, or February 
2003), was there a 
permanent increase in 
disability, beyond the 
natural progress of the 
disorder, during a 
period of military 
duty, namely from 
January to July 1963, 
February 1981 to 
February 1982, December 
1990 to April 1991, or 
from February to June 
2003?

v.	If any diagnosed 
disability was incurred 
after January 1963 (or 
after February 1981, 
December 1990, or 
February 2003), the 
examiner is requested 
to provide an opinion 
concerning the etiology 
of any varicose veins 
found to be present, to 
include whether it is 
at least as likely as 
not (i.e., to at least 
a 50- 50 degree of 
probability) that any 
currently diagnosed 
varicose veins was 
caused by military 
service, or whether 
such an etiology or 
relationship is 
unlikely (i.e., less 
than a 50-50 
probability).  A 
complete rationale 
should be provided for 
all opinions rendered.  

b.	Low back disorder:  Prior to 
the examination, the 
examiner should review the 
claims folders, including 
the appellant's service 
medical records for each of 
his four periods of active 
duty (from January to July 
1963, February 1981 to 
February 1982, December 1990 
to April 1991, and from 
February to June 2003), and 
the 1990-1991 and 2003 
service medical records.  
The examiner is requested to 
address the following 
matters:

i.	Does the appellant 
currently have a 
disorder manifested by 
low back pain, or other 
back disability (or 
disabilities)?

ii.	If he has such a 
disability (or 
disabilities), does it 
represent a disease 
process or the 
residuals of an injury?

iii.	Taking into 
consideration the 
evidence incorporated 
in the service medical 
records (including the 
1990-91 and 2003 
records, October 2003 
VA examination report, 
and 2004-2005 VA 
medical records), when 
was the disability (or 
disabilities) incurred?

iv.	If any disability was 
incurred before January 
1963 (or before 
February 1981, December 
1990, or February 
2003), was there a 
permanent increase in 
disability, beyond the 
natural progress of the 
disorder, during a 
period of military 
duty, namely from 
January to July 1963, 
February 1981 to 
February 1982, December 
1990 to April 1991, or 
from February to June 
2003?

v.	If any diagnosed 
disability was incurred 
after January 1963 (or 
after February 1981, 
December 1990, or 
February 2003), the 
examiner is requested 
to provide an opinion 
concerning the etiology 
of any low back 
disorder found to be 
present, to include 
whether it is at least 
as likely as not (i.e., 
to at least a 50- 50 
degree of probability) 
that any currently 
diagnosed low back 
disorder was caused by 
military service 
(including the 
complaints of back pain 
since 1991 that were 
noted on the 2003 
service examination 
report), or whether 
such an etiology or 
relationship is 
unlikely (i.e., less 
than a 50-50 
probability).

c.	Hypertension: Prior to the 
examination, the examiner 
should review the claims 
folders, including the 
appellant's service medical 
records for each of his four 
periods of active duty (from 
January to July 1963, from 
February 1981 to February 
1982, from December 1990 to 
April 1991, and from 
February to June 2003), 
including the 1981-1982, 
1990-91, and 2003 service 
medical records.  The 
examiner is requested to 
address the following 
matters:

i.	Does the appellant 
currently have a 
disorder manifested by 
hypertension?

ii.	If he has such a 
disability (or 
disabilities), does it 
represent a disease 
process or the 
residuals of an injury?

iii.	Taking into 
consideration the 
evidence incorporated 
in the service medical 
records (including the 
1981-1982, 1990-1991, 
and 2003 service 
medical records, 
October 2003 VA 
examination report, and 
2004-2005 VA medical 
records), when was the 
disability (or 
disabilities) incurred?

iv.	If any disability was 
incurred before January 
1963 (or before 
February 1981, December 
1990, or February 
2003), was there a 
permanent increase in 
disability, beyond the 
natural progress of the 
disorder, during a 
period of military 
duty, namely from 
February 1981 to 
February 1982, December 
1990 to April 1991, or 
from February to June 
2003?

v.	If any diagnosed 
disability was incurred 
after January 1963 (or 
February 1981, December 
1990, or February 
2003), the examiner is 
requested to provide an 
opinion concerning the 
etiology of 
hypertension found to 
be present, to include 
whether it is at least 
as likely as not (i.e., 
to at least a 50- 50 
degree of probability) 
that any currently 
diagnosed hypertension 
was caused by military 
service (including the 
notation on the 2003 
service examination 
report reflecting 
hypertension since 
1983), or whether such 
an etiology or 
relationship is 
unlikely (i.e., less 
than a 50-50 
probability).

d.	A complete rationale should 
be provided for all opinions 
rendered.

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

5.  Then the RO should readjudicate 
the veteran's claims in light of the 
additional evidence obtained.  If 
his claims are not granted to his 
satisfaction, the RO should send the 
veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them time to respond 
before returning the claim to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


